 1                                            U.S. DISTRICT JUDGE RICHARD A. JONES
 2

 3

 4

 5

 6

 7

 8

 9                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
10                                   AT SEATTLE
11   RACHEL GENARO-MEZA,              )
12                                    ) CIVIL NO. 3:19-cv-05594-RAJ
              Plaintiff,              )
13                                    ) PROPOSED ORDER
              vs.                     )
14                                    )
15   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
16            Defendant               )
                                      )
17

18
           This matter comes before the Court on the parties’ stipulated motion for attorney’s
19
     fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412
20
           The motion is timely as Plaintiff had a 60-day appeal period, plus the 30-day
21
     period in §2412(d)(1)(B), from the entry of final judgment on December 19, 2019, to file
22
     a timely EAJA application. Akopyan v. Barnhart, 296 F.3d 852 (9th Cir. 2002);
23

24
     Melkonyan v. Sullivan, 501 U.S. 89, 94-96 (1991); FED. R. App. P. 4(a). Furthermore,

25

                                                              David Oliver & Associates
                                                              2608 South 47th Street, Suite C
      PROPOSED ORDER FOR EAJA FEES - 1                        Tacoma, WA 98409
                                                              (253) 472-4357
                                                              david@sslawyer.org
 1   upon review of the stipulation and the record, the Court determines that Plaintiff is the
 2   prevailing party, the government’s position was not substantially justified, and that the
 3   itemization of attorney time spent is reasonable. In short, the requirements of §
 4
     2412(d)(1)(B) are met.
 5
            Having thoroughly considered the parties’ briefing and the relevant record, the
 6
     Court hereby GRANTS the motion and awards Plaintiff $3830.40 in attorney’s fees,
 7
     subject to any offset allowed under the Treasury Offset Program. See. Astrue v. Ratiff, 560
 8
     U.S. 586, 589 – 590 (2010). Payment of EAJA fees shall be sent to Plaintiff’s attorney:
 9
     David Oliver & Associates, 2608 South 47th Street, Suite C, Tacoma, WA 98409. Pursuant
10

11
     to Ratliff, the award shall be payable to Plaintiff’s attorneys, David Oliver & Associates, if

12   the Commissioner confirms that Plaintiff owes no debt to the Government through the

13   Federal Treasury Offset program.

14          For the foregoing reasons, Plaintiff’s stipulated motion for attorney fees is
15   GRANTED.
16          Dated this the 9th day of March, 2020.
17

18                                                     A
19                                                     The Honorable Richard A. Jones
20                                                     United States District Judge

21

22

23

24

25

                                                                 David Oliver & Associates
                                                                 2608 South 47th Street, Suite C
      PROPOSED ORDER FOR EAJA FEES - 2                           Tacoma, WA 98409
                                                                 (253) 472-4357
                                                                 david@sslawyer.org
